                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :
                                             :       No. 3:19‐CR‐26‐CAR‐CHW
ANDREW MOON,                                 :
                                             :
       Defendant.                            :
                                             :

              ORDER ON CONSENT MOTION TO CONTINUE TRIAL

       Before the Court is Defendant Andrew Moon’s Consent Motion to Continue [Doc.

121] the pretrial hearing in this case presently scheduled for January 7, 2020, and the trial,

which is set to begin on January 27, 2020, in Athens, Georgia. On June 11, 2019, the Grand

Jury returned a multi‐defendant four‐count indictment charging Defendant with

Conspiracy to Possess with Intent to Distribute Methamphetamine and Possession with

Intent to Distribute Methamphetamine.1 On June 21, 2019, Defendant was appointed

counsel and pled not guilty at his arraignment. After a bond hearing on June 26, 2019, he

was released on an unsecured bond. This case has been previously continued three times,

and the Government does not oppose this request.




1The indictment also charged co‐defendants Ken Sterling, Greg Mulligan, Mechele Mutch, and Howard
Gowen with Conspiracy to Possess with Intent to Distribute Methamphetamine; charged Ken Sterling
and Howard Gowen with one count of Possession with Intent to Distribute Methamphetamine; and
charged Greg Mulligan and Mechele Mutch with two counts of Possession with Intent to
Methamphetamine.

                                                 1
       In the instant Motion, defense counsel represents that discovery is voluminous,

and he needs additional time to review discovery and engage in settlement discussions,

if necessary. Having considered the matter, the Court finds it serves the ends of justice to

grant Defendant and his counsel adequate time to address these matters. The ends of

justice served by granting a continuance outweigh the interests of Defendant and the

public in a speedy trial. Failure to grant a continuance would deny counsel reasonable

time for effective preparation and could result in a miscarriage of justice. Thus,

Defendant’s Motion to Continue [Doc. 121] is GRANTED, and IT IS HEREBY

ORDERED that this case be continued until April 6, 2020, the next term of Court for the

Athens Division. The delay occasioned by this continuance shall be deemed excludable

pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161.

       SO ORDERED, this 23rd day of December, 2019.

                                          S/ C. Ashley Royal          ___
                                          C. ASHLEY ROYAL, SENIOR JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
